DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Claims 2, 5-7, 14, and 23 have been cancelled; therefor, Claims 1, 3-4, 8-13, 15-22, and 24 are currently pending in application 14/278,616.

EXAMINER’S AMENDMENT


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Colin Fowler on 2/24/2021.
The application has been amended as follows:
Claim 1, line 14, replace "adjusting each weighting factor" with “adjusting, by the server, each weighting factor".
Claim 18, line 16, replace "adjusting each weighting factor" with “adjusting, by the server, each weighting factor".

Allowable Subject Matter
Claims 1, 3-4, 8-13, 15-22, and 24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
All previous rejections are withdrawn due to Applicant’s amendments and arguments.
The present invention is directed to selecting relevant user accounts associated with relevant users to present to a participating user in an online environment. Each independent claim identifies the uniquely distinct features “receiving, by a server, a request to identify the relevant user accounts associated with relevant users to be presented to the participating user; identifying, by the server, a set of social history records relating to interactions between multiple users that occurred in the online environment; assigning weighting factors to each of the set of social history records among the identified multiple users based on a type of interaction in the corresponding social history record; adjusting, by the server, each weighting factor based on an elapsed time from a time of occurrence of each interaction indicated by a timestamp for each interaction in each corresponding social history record; selecting, by the server, multiple relevant users based on the set of social history records and the adjusted weighting factors assigned to the set of social history records, wherein the multiple relevant users are not social connections of the participating user in the online environment; determining a responsiveness metric associated with each of the multiple relevant users, wherein determining the responsiveness metric includes: 147797796.12Application No. 14/278,616Docket No.: 058520-8005.USO3increasing a responsiveness metric of each of the multiple relevant users that are presented to another user on the online environment, and decreasing the responsiveness metric of each of the multiple relevant users that respond to notifications of interest from multiple participating users; assigning, by the server, a rank to each of the multiple relevant users based on a relevancy determined using a combination of the adjusted weighting factors of the set of social history records, a last log-on time, a log-on frequency, and the responsiveness metric associated with each of the multiple relevant users; and presenting, by the server, user data of the multiple relevant users to the participating user via a webpage executing on a user device in an order based on the rank assigned to each of the multiple relevant users, the webpage including links to initiate further interaction with the multiple relevant users in the order based on the rank assigned to each of the multiple relevant users.”  The closest prior art, Stackpole (US 2008/0140650 A1), Lim (US 2010/0088246 A1), Sherrets et al. (US 2009/0282144 A1), and Mihalik et al. (US 2009/0198675 
Furthermore, the independent claims are considered by the Examiner to be "significantly more" than an abstract idea.  Independent claims 1, 18, and 19 include specific limitations for selecting relevant user accounts associated with relevant users to present to a participating user in an online environment that are not well-understood, routine, nor conventional in the field; are integrated into a practical application; add unconventional steps that confine the claim to a particular useful application, and/or the claims require a specific, structured graphical user interface paired with a prescribed functionality directly related to the graphical user interface’s structure that is addressed to and resolves a specifically identified problem in the prior state of the art.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Ouellette whose telephone number is (571) 272-6807.  The examiner can normally be reached on Monday through Thursday, 8am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone numbers for the organization where this application or proceeding is assigned (571) 273-8300 for all official communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Office of Initial Patent Examination whose telephone number is (571) 272-4000. Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

February 26, 2021
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629